DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Ben Westover on 11/3/2021.
The application has been amended as follows: 
Claim 40, line 13, delete “the”.  In other words, “
Claim 41, line 12, delete “the”.  In other words, “
Claim 53, line 11, delete “the”.  In other words, “
Claim 57, line 16, delete “the”.  In other words, “
Claim 58, line 15, delete “the”.  In other words, “
Claim 64, line 12, delete “the”.  In other words, “

Allowable Subject Matter
3.	Claims 40-66 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered individually or combined fails to disclose all the features as recited in the claims.  
Specifically, the prior art fails to disclose: 
selecting a lower generation security algorithm for enabling a secure communication with a wireless communication device between a higher generation wireless system and a lower generation wireless system.  
the selected lower generation security algorithm is sent in a NAS, SMC control message that also includes information of selected higher generation security algorithm
the information on the selected lower generation security algorithm is stored.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        November 2, 2021